         Case Case 2:18-mj-00654-DJA
              2:18-mj-00651-DJA      Document
                                *SEALED*      3 Filed
                                         Document  1 09/11/20   Page Page
                                                      Filed 09/09/20 1 of 31 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     SIMON F. KUNG
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6265/ Fax: 702.388.6418
 5   simon.kung@usdoj.gov
     Attorneys for the United States
 6
                                  UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA

 8
                                                       Magistrate No. 2:18-mj-651-CWH
                                                                                  DJA
 9   IN THE MATTER OF THE SEARCH OF:
     THE PREMISES LOCATED AT 5341
                                                       GOVERNMENT’S MOTION TO
10   GREENHAVEN COURT, NORTH LAS
                                                       UNSEAL CASE
     VEGAS, NEVADA
11
                                                       Magistrate No. 2:18-mj-652-CWH
                                                                                  DJA
12   IN THE MATTER OF THE SEARCH OF:
     THE PERSON OF OLUREMI
                                                       GOVERNMENT’S MOTION TO
13   ADEWUNMI-AKINLEYE
                                                       UNSEAL CASE
14
                                                       Magistrate No. 2:18-mj-653-CWH
                                                                                  DJA
15   IN THE MATTER OF THE SEARCH OF:
     THE PERSON OF NIKKIYA AKINLEYE
                                                       GOVERNMENT’S MOTION TO
16                                                     UNSEAL CASE
17
                                                       Magistrate No. 2:18-mj-654-CWH
                                                                                  DJA
18   IN THE MATTER OF THE SEARCH OF:
     A VEHICLE DESCRIBED AS A BLACK
                                                       GOVERNMENT’S MOTION TO
19   2008 LEXUS GS, ILLINOIS LICENSE
                                                       UNSEAL CASE
     PLATE Y733070
20

21          The United States of America respectfully moves this Court for an Order to UNSEAL the

22   instant cases. Specifically, the undersigned requests to unseal the Search Warrants filed under

23   the above-captioned cases and all related documents in anticipation of producing the same as

24   discovery in Case No. 2:20-cr-00217-GMN-EJY.


                                                        1
Case Case 2:18-mj-00654-DJA
     2:18-mj-00651-DJA      Document
                       *SEALED*      3 Filed
                                Document  1 09/11/20   Page Page
                                             Filed 09/09/20 2 of 32 of 3
         Case Case 2:18-mj-00654-DJA
              2:18-mj-00651-DJA      Document
                                *SEALED*      3 Filed
                                         Document  1 09/11/20   Page Page
                                                      Filed 09/09/20 3 of 33 of 3




 1                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2

 3                                                   Magistrate No. 2:18-mj-651-CWH
                                                                                DJA
     IN THE MATTER OF THE SEARCH OF:
     THE PREMISES LOCATED AT 5341
 4                                                   ORDER TO UNSEAL CASE
     GREENHAVEN COURT, NORTH LAS
     VEGAS, NEVADA
 5

 6                                                   Magistrate No. 2:18-mj-652-CWH
                                                                                DJA
     IN THE MATTER OF THE SEARCH OF:
     THE PERSON OF OLUREMI
 7
     ADEWUNMI-AKINLEYE                               ORDER TO UNSEAL CASE
 8                                                   Magistrate No. 2:18-mj-653-CWH
                                                                                DJA
     IN THE MATTER OF THE SEARCH OF:
 9   THE PERSON OF NIKKIYA AKINLEYE
                                                     ORDER TO UNSEAL CASE
10                                                   Magistrate No. 2:18-mj-654-CWH
                                                                                DJA
     IN THE MATTER OF THE SEARCH OF:
     A VEHICLE DESCRIBED AS A BLACK
11
     2008 LEXUS GS, ILLINOIS LICENSE                 ORDER TO UNSEAL CASE
     PLATE Y733070
12
            Based on the Motion of the Government, and good cause appearing therefore, IT IS HEREBY
13
     ORDERED that the instant cases shall be unsealed.
14
                        11th day of September, 2020.
            DATED this ______
15

16

17
                                               UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24


                                                         3
